DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 33-51 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, Lee et al (US 2006/0051329), teaches a microfluidic device (see [0041]) comprising:
i. a microencapsulation region 40 (see Fig 9), comprising: 
A. a junction (referred to as a second junction in claim 20 which recites “the second junction comprises a cell encapsulation region”; 
B. a sample passage (referred to as a first output channel in claim 18) for flowing a sample including at least one of a cell or cellular contents into the junction; 
C. two oil phase passages (referred to channels 222 of oil flow in [0044], see Fig. 18) for flowing an oil into the junction to form microcapsules enclosing the at least one of the cell or cellular contents; and 
D. a mixture passage (referred to as serpentine output 50 in [0041] and shown in Fig. 2) fluid coupled to junction for flowing the microcapsules and oil into an outlet;
ii. a polymerization region 230 (see [0060]) (see Figs 18-19), wherein the polymerization region comprises a polymerization agent supply passage (referred to 
Moreover, Carrilho et al (US 2011/0123398), teaches a microfluidic system (referred to as a three-dimensional microfluidic device 100 in [0037] and shown in Fig. 1) including a plurality of patterned porous, hydrophilic layers and a fluid impermeable layer disposed between every two adjacent patterned porous, hydrophilic layers (see the abstract). Moreover, Carilho teaches that the porous, hydrophilic medium includes paper infused with components selected from the group including chemical or biological reagents, indicators, binders, fluid flow-impeding agents, fluid flow-promoting agents, or a combination thereof (see [0007]).
However, neither Lee nor Carrilho teach or fairly suggest 

a polymerization region disposed on an impermeable portion of an impregnation layer.
Furthermore, neither Carilho nor Lee teach nor fairly suggest an integrated microfluidic system comprising: 
an impregnating layer comprising a porous material, and a polymer material impregnating a portion of said porous material, herein referred to as the impermeable portion, wherein a non-impregnated portion of the porous material is referred to as a permeable portion; and 
a microfluidic device bonded to the impregnation layer a microfluidic device comprising: 
iii. a phase exchange region comprising:
A. the outlet for collecting a mixture of the preserved microcapsules and oil flowing out of the mixture passage; and 
B. the permeable portion of the porous material in fluid communication with the outlet, wherein the outlet is partially bounded by the permeable portion such that the mixture flowing out of the mixture passage into the outlet comes to rest on the permeable portion, wherein the permeable portion of the porous material is configured to absorb the oil such that the preserved microcapsules accumulate and become concentrated in the outlet (as required by claim 33).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-3179.  The examiner can normally be reached on 8 am - 5 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797